110 F.3d 60
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  ABEL UKA OKORO, Petitioner.
No. 96-632.
United States Court of Appeals, Fourth Circuit.
Decided:  April 2, 1997.

On Petition for a Writ of Mandamus.  (CR-93-162-A)
Petition denied by unpublished per curiam opinion.
Abel Uka Okoro, Petitioner Pro Se.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.


1
PER CURIAM;


2
Abel Uka Okoro brought this mandamus petition seeking an order directing the district court to render a decision on his Motion for the Return of Seized Money and Property.  Subsequently, the district court entered an order denying Okoro's motion.  Because his mandamus petition is now moot, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED